Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000841
                                                       16-NOV-2012
                         SCPW-12-0000841               02:16 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 RICHARD BLAISDELL, Petitioner,

                               vs.

       DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I, and
    THE HONORABLE RHONDA A. NISHIMURA, JUDGE OF THE CIRCUIT
   COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING
                      (CIV. NO. 11-1-2008)

           ORDER DISMISSING MOTION TO EXPEDITE RULING
                ON PETITION FOR WRIT OF MANDAMUS
                        (By: Pollack, J.)

          Petitioner Richard Blaisdell submitted a motion to

expedite a ruling on his October 5, 2012 petition for a writ of

mandamus, which was filed on November 15, 2012.    This court,

however, disposed of the October 5, 2012 mandamus petition by

order filed on November 15, 2012.    Petitioner’s request for an

expedited ruling is therefore moot.    Accordingly,

          IT IS HEREBY ORDERED that the motion is dismissed.

          DATED: Honolulu, Hawai#i, November 16, 2012.

                              /s/ Richard W. Pollack

                              Associate Justice